Opinion issued July 29, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01095-CV
———————————
SIGNAD,
LTD., Appellant
V.
CITY OF MONT BELVIEU AND MONT BELVIEU
BOARD OF ADJUSTMENT, Appellees

 

 
On Appeal from the 344th District Court
Chambers County, Texas

Trial Court Case No. 23618
 

MEMORANDUM
OPINION
The parties have filed a joint motion
to dismiss this appeal in accordance with a settlement agreement executed by
appellant, SignAd, Ltd., through its Executive Vice President, Brett E.
Gilbreath, and appellee, Mont Belvieu Board of Adjustment, through its
Chairperson, Alton Sanders, and appellee, the City of Mont Belvieu, through its
Mayor, Nick Dixon.  They request that we
set aside the trial court’s judgment, without regard to the merits, and remand
the case for rendition of judgment in accordance with their settlement
agreement.  
We grant the motion as follows:
(1)
We set aside the trial court’s judgment
without regard to the merits.  See Tex. R. App.
P.
42.1(a)(2)(B). 
 
(2) We remand
the case to the trial court with instructions to render judgment in accordance
with the parties’ settlement agreement, which is attached as Exhibit 1 to this
opinion and as Exhibit 1 to our judgment. 
See Id.
 
(3)
We direct the Clerk of this Court to issue
mandate 10 days after the date of this opinion. 
See Tex. R. App. P. 18.1.
 
(4) We
order the parties to each bear their own costs.
(5) And
we deny all relief requested but not
granted.
PER CURIAM
Panel consists of Justices Jennings, Alcala,
and Massengale.